DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 16-23 are withdrawn.
	Claims 2, 4, 10-11, 13-14, and 24 are cancelled.
	In view of the amendment, filed on 05/16/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 02/16/2022.
Objection to specification
Rejection of claims 1-3, 5-12, and 15 under 35 U.S.C. 112(b)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “a control unit operable to control the ratio of metal powder dispensed from the first container and from the second container”, wherein the Specification recites “the electronic valve 13 is controlled by a control unit (not shown) which is in communication with both the electronic valve 13 and a personal computer or similar device” (See Page 8 Lines 1-7).  Therefore, Specification defines the electronic valve 13 is controlled by a control unit (not shown) which is in communication with both the electronic valve 13 and a personal computer or similar device, as corresponding structure for the claimed placeholder of “a control unit”. The Specification further recites “to dispense the powder blend the control unit outputs a signal to open the electronic valve 13 associated with the third container 14 which enables the powder to be dispensed onto the build platform 15 at a pre-determined rate”, which is the corresponding response/algorithm for the claimed computer-implemented functional claim limitation.
Claim 9 recites “delivery platforms to dispense metal powder from the first and/or second container to the build platform”, wherein the Specification recites “the delivery platforms may be moveable in the y-direction and the delivery platforms are piston driven (See Page 4 Lines 13-16). Therefore, Specification defines the delivery platforms may be moveable in the y-direction and the delivery platforms are piston driven, as corresponding structure for the claimed placeholder of delivery platforms.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EOS (DE-20107262-U1, submitted by applicant in IDS filed 10/16/2020) in view of Gibson (US-20190270136-A1).
Regarding Claim 1, EOS discloses an apparatus for producing an article by additive manufacturing ([0005]) comprising a first container (reservoir 24 Figure 1) and a second container (reservoir 25 Figure 1) from which metal powder may be selectively dispensed to form an article (powder in reservoirs 24 and 25 are dispersed/sent to filling containers and 8 and 9 to then be further dispensed [0039] Figure 1), wherein the first container and the second container contain the same type of metal powder and wherein the containers respectively contain metal powder that has been recycled to different extents (one reservoir 24 is provided with new powder [0027], other reservoir 25 is provided with old powder [0028] which is the same powder recycled to different extents). EOS is deficient in explicitly disclosing the powder material is a metal powder.

    PNG
    media_image1.png
    450
    929
    media_image1.png
    Greyscale

EOS further discloses the apparatus comprises a control unit (control device 260 Figure 1) operable to control the ratio of metal powder dispensed from the first container and from the second container (control unit 260 controls reservoirs 24 and 25 through dosing unit [0023] in a predetermined ratio [0027]). EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
EOS further discloses the ratio of metal powder dispensed from the first container and from the second container (control unit 260 controls reservoirs 24 and 25 through dosing unit [0023] in a predetermined ratio [0027]) is varied in dependence on predicted stress in a region of the article. Although not explicitly stated the ratio is dependent on stress in a given region, it would be well-understood by someone of ordinary skill in the art the sensors of EOS could be used to predict and measure stress at different regions which is well-known in the art and provide the benefit of controlling the quality of product manufactured and avoid stress-related product fractures. Furthermore, these sensors could relay that stress information back to the control unit to vary powder dispensing dependent on the measured stress profile, and would have a reasonable expectation of success in selecting such sensors to communicate with said control unit. EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
In the analogous art, Gibson teaches a system, apparatus and method for printing a full color multiple material 3D object or objects, or additive manufacturing (Abstract). Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process.
	The teachings of Gibson and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the first container contains non-recycled metal powder and the second container contains metal powder that has been recycled one or more times.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Regarding Claim 5, EOS further discloses the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container onto a build platform (reservoirs pump powder to filling containers 8 and 9 to then be dispersed onto carrier 2 acting as a platform for the object 3 [0039] Figure 1 and 3). EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container onto a build platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.

    PNG
    media_image2.png
    715
    563
    media_image2.png
    Greyscale

Regarding Claim 7, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. EOS further discloses the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container (powder in reservoirs 24 and 24 Figure 1) onto the build platform via a third container (dosing unit 26 receives powder from 24 and 25 to then transport powder up to filling units 8 and 9 through conveying line 11 to be dispensed onto build platform 2 Figure 1 and 3). Although not explicitly stated the dosing unit is a container, one of ordinary skill in the art would appreciate that in order to accommodate the powder from the reservoirs, the unit would have to comprise of some physical space to hold and further transport the material effectively, thus making it obvious the unit can dupe as a container. EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container onto the build platform via a third container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Regarding Claim 9, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. EOS further disclose metal powder from the first container and/or metal powder from the second container is dispensed onto the build platform via respective delivery platforms (device 64 acting as a piston controls upward movement of carrier 2 [0038] to accommodate powder dispersed by units 8 and 9 Figure 3). EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach metal powder from the first container and/or metal powder from the second container is dispensed onto the build platform via respective delivery platforms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Regarding Claim 12, EOS further discloses the control unit is configured to enable the ratio of metal powder from the first and second containers (control unit 260 controls reservoirs 24 and 25 through dosing unit [0023] in a predetermined ratio [0027]) to be varied for each layer of the article. Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the controller is capable of varying the ratio for a given section or layer of the article, as some sections may require more pure powder and other sections may require less pure powder (recycled), to both reduce wasted powder and lower the cost of printing operation. EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the control unit is configured to enable the ratio of metal powder from the first and second containers to be varied for each layer of the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EOS (DE-20107262-U1) in view of Gibson (US-20190270136-A1) as applied to Claim 1 above, and further in view of Dispoto et al. (WO 2018/017069 A1), submitted by applicant in IDS filed 10/16/2020).
Regarding Claim 3, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. While EOS in view of Gibson disclose the first container contains non-recycled metal powder and the second container contains metal powder that has been recycled one or more times, they are deficient in disclosing the first container and the second container (both) contain recycled metal powder.
In the analogous art, Dispoto teaches 3D printer fresh and recycled powder supply management used in an additive manufacturing setting (Abstract). Dispoto discloses the first container and the second container contain recycled metal powder (recycled powder reservoirs 202 and 206 each contain recycled powder Figure 2). Dispoto teaches the advantage of recycled powder reservoirs are to replenish the primary supplies from the secondary 3D printer powder supply 209, which includes fresh powder 210 and recycled powder 211, thereby increasing the accuracy of the printing product and longevity of the printing system ([0028]).
The teachings of Dispoto and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for producing three-dimensional objects using recycled powder means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS in view of Gibson so that the first container and the second container contain recycled metal powder, as the apparatus of EOS in view of Gibson in order to replenish the primary supplies from the secondary 3D printer powder supply 209, which includes fresh powder 210 and recycled powder 211, thereby increasing the accuracy of the printing product and longevity of the printing system.

    PNG
    media_image3.png
    820
    1258
    media_image3.png
    Greyscale

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EOS (DE-20107262-U1) in view of Gibson (US-20190270136-A1) as applied to Claim 1 above, and further in view of Hirata (US 20150258705 A1, submitted by applicant in IDS filed 10/16/2020).
Regarding Claim 6, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. While EOS discloses the apparatus is arranged to dispense powder from the first container and/or powder from the second container onto a build platform, and Gibson teaches that metal powder can be employed in each of the containers, EOS in view of Gibson are deficient in disclosing the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container directly onto the build platform.
In the analogous art, Hirata teaches a manufacturing method of a three-dimensional structure which manufactures a three-dimensional structure by laminating layers (Abstract). Hirata discloses the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container directly onto the build platform (supply unit supplies composition A and B containing powder [0064] directly to formation stage 102 [0070] Figure 5). Hirata teaches the advantages of the supply unit are to have it function as a dispenser method, thereby the composition A and the composition B can be appropriately applied, ensuring the formation of a more efficient printed product ([0070]). 
	The teachings of Hirata and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS in view of Gibson so that the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container directly onto the build platform, as the apparatus of EOS in view of Gibson in order to ensure the formation of a more efficient printed product through appropriate, controlled dispenser means.
Regarding Claim 8, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claims 1 and 6. EOS in view of Gibson further disclose the third container is configured to enable mixing of the first metal powder and the second metal powder (powder from 24 and 25 is mixed in dosing unit 26 by conveyor line 11 [0039]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EOS (DE-20107262-U1) in view of Gibson (US-20190270136-A1) as applied to Claim 1 above, and further in view of Wienberg (US-20170252806-A1).
Regarding Claim 15, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. While EOS discloses the apparatus is arranged to dispense powder from the first container and/or powder from the second container onto a build platform, and Gibson teaches that metal powder can be employed in each of the containers, but EOS in view Gibson fail to disclose metal powder in the first container and metal powder in the second container comprises a metal alloy.
In the analogous art, Wienberg teaches a system for the additive manufacturing of components includes a powder receptacle, which is designed to receive a powdered material in the form of a starting material for a component to be manufactured (Abstract). Wienberg discloses the first container and metal powder in the second container comprises a metal alloy (powder material may be metal powder or metal-alloy powder [0037]). Weinberg teaches the advantage of such a metal alloy powder include to being able to selectively sinter areas or sections of the powder surface of the 3D object using a laser, and similarly metal alloys used in powders is very well-known in the art, so selecting such an alloy powder would be obvious and one of ordinary skill in the art would have a reasonable expectation of success in doing so ([0037]).
The teachings of Wienberg and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS in view of Gibson so that metal powder in the first container and metal powder in the second container comprises a metal alloy, as the apparatus of EOS in view of Gibson in order to selectively sinter areas or sections of the powder surface of the 3D object using a laser, thereby improving accuracy of the manufactured object.
Response to Arguments
Applicant's arguments, filed on 05/16/2022, have been fully considered but they are not persuasive.
	Applicant’s arguments are mainly directed to added limitations to claim 1 and that the newly added limitations into claim 1, that incorporates the previous limitations of dependent claims 2 and 10-11, provides a potentiality for the claimed subject matter to overcome the previous prior art rejections.
	However, the arguments are not found persuasive because the claimed subject matter of the previous claims 2, 10, and 11 were previously properly rejected over EOS in view of Gibson in the previous office action. As a result, amended claim 1 maintains rejected over the cited references as the claimed subject matter have already been properly rejected over the same references. It should also be noted that the newly added limitations to claim 1 are more directed to the material that the apparatus is working upon and the manner of operating the apparatus rather than providing further structural limitations for the claimed apparatus. As a result, these recitations are more directed to intended use of the claimed apparatus and so they get less patentable weight. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Finally, after a full review of the submitted remarks in view of the applied prior art rejections, it has been noted that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        09/10/2022